                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

REBECCA L. STEVENS-GREEN,

                  Plaintiff,

v.                                                          Case No.: 2:19-cv-850-FtM-38MRM

CLASSIC AUTO RESTORATION
SPECIALIST, INC. and MIKE CASE,

                Defendants.
                                                 /

                                      OPINION AND ORDER1

        Before the Court are the parties’ Notice of Settlement (Doc. 11) and Joint

Stipulation of Dismissal with Prejudice (Doc. 12). Rebecca L. Stevens-Green sued

Classic Auto Restoration Specialist, Inc. and Mike Case under the Fair Labor Standards

Act (“FLSA”) for unpaid overtime. (Doc. 1). The parties now inform the Court that they

have resolved Stevens-Green’s claim without compromise and with her attorney fees and

costs negotiated and paid separately. Therefore, there is no need for the Court to review

and approve the settlement for fairness. See Lynn’s Food Stores, Inc. v. U.S. Dep’t of

Labor, 679 F.2d 1350, 1352 (11th Cir. 1982); see also Mackenzie v. Kindred Hosps. East,

L.L.C., 276 F. Supp. 2d 1211, 1217 (M.D. Fla. 2003). Federal Rule of Civil Procedure

41(a)(1)(A)(ii) allows a plaintiff to dismiss an action voluntarily by filing a stipulation signed

by all parties who have appeared, as Stevens-Green has done here.

        Accordingly, it is now



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
      ORDERED:

      1. The case is DISMISSED with prejudice.

      2. The Clerk of the Court is DIRECTED to enter judgment accordingly, terminate

          all pending motions as moot, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 15th day of January, 2020.




Copies: All Parties of Record




                                           2
